Citation Nr: 1546538	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to recognition of Y. D. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2014.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his daughter Y. D. is entitled to VA benefits because she is a helpless child.  The Veteran maintains that his daughter became permanently incapable of self-support prior to reaching the age of 18.  

The Veteran's daughter was born in June 1985 and reached the age of 18 in June 2003.  The record reveals that Y. D. received psychological treatment on a continuing basis since 1999.  See Dr. V. C.'s February 2014 letter.  Records of psychological treatment from 1999 until Y. D. reached the age of 18 are extremely pertinent to the Veteran's claim and have not been obtained.  

Relatedly, Dr. V. C. indicated she is the Y. D.'s current therapist.  The Veteran submitted a signed VA Form 21-4142 authorizing the release of records from Dr. V. C. in August 2013; however, it appears the AOJ did not attempt to obtain these treatment records.  The duty to assist requires that such records be obtained and considered in adjudicating the Veteran's claim.  38 C.F.R. § 3.159 (2015).

Lastly, during his July 2014 Board hearing, the Veteran testified that Y. D. received psychiatric care as early as 1993.  He also stated that the Social Security Administration (SSA) determined that Y. D. was disabled in 1995 as the result of a claim for disability benefits filed on her behalf.  See Hearing Transcript, pg. 3.  The Veteran submitted a one page printout suggesting the claim for benefits was made in October 1995.  See July 2014 submission.  These potentially relevant SSA records should be sought by the AOJ and added to the record prior to Board review.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request a copy of any decision made regarding his daughter Y. D.'s claim for disability benefits as a helpless child, as well as the medical records upon which the eventual grant of benefits was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2015) and an opportunity to respond.

2.  Request the Veteran provide signed authorizations so that VA can request copies of his daughter's treatment records from Dr. V. C, Psy.D., and any other medical provider identified by the Veteran as having treated Y. D. from 1993 to present.  After receipt of such authorization, contact Dr. V. C. and any other medical provider identified by the Veteran and specifically request any of Y. D.'s treatment records from 1993 to the present, but specifically noting that the medical records prior to June 2003 are most pertinent to the appeal.  All records / responses received should be associated with the claims file.

3.  After completion of the above development and any other development deemed appropriate, the Veteran's claim should be readjudicated.  If the determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

